DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 08/26/2021.
Drawings
The drawings are objected to because Figure 3C labels high-side transistor as 11 and low-side transistor as 12, which should be the high-side transistor as 12 and the low-side transistor as 11 based on the specification (paragraph [0068]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19, lines 26-27 recites “a first portion of load current”, which should be –the first portion of load current -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 5,977,725), hereinafter Miyazaki, in view of IGCM04G60GA Datasheet (IGCM04G60GA Datasheet, "CIPOS - Control Integrated Power System IGCM04G60GA", INFINEON TECHNOLOGIES AG, Vol 2 Issue 4, September 6, 2017, pgs. 1-17.), hereinafter IGCM.
Regarding claim 1, Miyazaki discloses (see figures 1-27) a power module (figure 15, part power module generated by Q1, Q2, 11, 12 and C2), comprising: a high-side power transistor (figure 15, part Q1); a low-side power transistor (figure 15, part Q2) coupled to the high-side power transistor (figure 15, part Q1), the low- side power transistor (figure 15, part Q2) comprising a first load path terminal (figure 15, part Q2; upper terminal) through which a load current enters (figures 4C and 15, part load current represented by the path) the low-side power transistor (figure 15, part Q2) and a second load path terminal (figure 15, part Q2; lower terminal) through which the load current exits (figures 4C and 15, part load current represented by the path) the low-side power transistor ; a gate driver integrated circuit (IC) (figure 15, part 11/12) configured to drive at least one of the high-side power transistor (figure 15, part Q1) and the low-side power transistor (figure 15, part Q2); a leadframe (figure 15, part leadframe of 12) having a low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2) (column 12, lines 43-45; the drive circuits 11 and 12 can be realized in the form of separate semiconductor integrated circuits; therefore it contain pins) configured to be coupled to a low-side voltage source (figure 15, part 16); a surge voltage limiting element (figure 15, part C2) coupled between the second load path terminal of the low-side power transistor (figure 15, part Q2; lower terminal) and the low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2), wherein the surge voltage limiting element (figure 15, part C2) comprises a first terminal (figure 15, part C2; upper terminal) coupled to the second load path terminal (figure 15, part Q2; lower terminal) and a second terminal (figure 15, part C2; lower terminal) coupled to the low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2), wherein the first load path terminal (figure 15, part C2; upper terminal) is configured to receive the load current (figures 4C and 15, part load current represented by the path) while the low-side power transistor is turned on (figure 15, part Q2; turned-on), and wherein, while the low-side power transistor is turned on (figure 15, part Q2; turned-on), the first terminal of the surge voltage limiting element (figure 15, part C2; upper terminal)  is configured to receive a first portion of the load current (figures 4C and 15, part first portion of load current enter to C2 from Q2 in on-state) from the second load path terminal (figure 15, part Q2; lower terminal) (figure 15, part C2; lower terminal)  is configured to output the first portion of the load current (figures 4C and 15, part first portion of load current enter to C2 from Q2 in on-state) to the low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2).
Miyazaki does not expressly disclose a module package, wherein the high-side power transistor, the low-side power transistor, the gate driver IC, the leadframe, and the surge voltage limiting element are encapsulated in the module package.
IGCM teaches (see figures 1-10) a module package (figures 1, 2 and 9, part module package), wherein the high-side power transistor (figures 2 and 9, part high-side power transistor connected between P[23] and U[22]), the low-side power transistor (figures 2 and 9, part low-side power transistor connected between U[22] and N[19]), the gate driver IC (figures 2 and 9, part gate driver IC with outputs HO1, LO1, VDD[13] and VSS[16]), the leadframe (figures 2 and 9, part leadframe that includes N[19] pin, P[23] pin, VSS pin and VDD pin), and the thermistor (figures 2 and 9, part thermistor connected to VSS pin) are encapsulated in the module package (figures 1, 2 and 9, part module package).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power module of Miyazaki with the package features as taught by IGCM and obtain a module package, wherein the high-side power transistor, the low-side power transistor, the gate driver IC, the leadframe, and the surge voltage limiting element are encapsulated in the module package, because it offers the chance for integrating various power and control components to increase reliability, optimize PCB size and system costs (page 3; Description Section).
(see figures 1-27) the low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2). However. Miyazaki does not expressly disclose the low-side voltage pin is a Vss pin or a Vee pin.
IGCM teaches (see figures 1-10) the low-side voltage pin is a Vss pin (figures 2 and 9, part VSS [16] pin).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the low-side voltage pin of Miyazaki with low-side voltage pin features as taught by IGCM and obtain the low-side voltage pin is a Vss pin, because the combination results in efficient surge protection to the circuit.
Regarding claim 3, Miyazaki and IGCM teach everything claimed as applied above (see claim 1). Further, Miyazaki discloses (see figures 1-27) the low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2). However, Miyazaki does not expressly disclose the low-side voltage pin is a Vdd pin or a Vcc pin.
IGCM teaches (see figures 1-10) the low-side voltage pin is a Vdd pin (figures 2 and 9, part VDD [13] pin).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the low-side voltage pin of Miyazaki with the low-side voltage pin features as taught by IGCM and obtain the low-side voltage pin is a Vdd pin, because the combination results in efficient surge protection to the circuit. 
Regarding claim 4, Miyazaki and IGCM teach everything claimed as applied above (see claim 1). Further, Miyazaki discloses (see figures 1-27) the second load path terminal  is a source terminal (figure 15, part Q2; source terminal).
Regarding claim 7, Miyazaki and IGCM teach everything claimed as applied above (see claim 1). Further, Miyazaki discloses (see figures 1-27) the leadframe (figure 15, part leadframe of 12) includes a further pin (figure 15, part right further pin of 12 wherein is connected upper terminal of C2) configured to be coupled to a negative power supply rail (figure 15, part negative power supply rail N; through 14), wherein a second portion of the load current (figure 15, part second portion of load current enter to 14 from Q2 in on-state) is configured to exit the power module (figure 15, part power module generated by Q1, Q2, 11, 12 and C2) from the further pin (figure 15, part right further pin of 12 wherein is connected upper terminal of C2).
Regarding claim 8, Miyazaki and IGCM teach everything claimed as applied above (see claim 7). Further, Miyazaki discloses (see figures 1-27) the second load path terminal (figure 15, part Q2; lower terminal) and the first terminal of the surge voltage limiting element (figure 15, part C2; upper terminal) are coupled to the further pin (figure 15, part right further pin of 12 wherein is connected upper terminal of C2).
Regarding claim 9, Miyazaki and IGCM teach everything claimed as applied above (see claim 7). Further, Miyazaki discloses (see figures 1-27) the first portion of the current (figure 15, part first portion of load current enter to C2 from Q2 in on-state) is configured to flow from the second terminal of the surge voltage limiting element (figure 15, part C2; lower terminal) to the low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2) and exit the power module (figure 15, part power module  from the low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2).
Regarding claim 10, Miyazaki and IGCM teach everything claimed as applied above (see claim 9). Further, Miyazaki discloses (see figures 1-27) the first portion (figure 15, part first current portion enter to C2 from Q2 in on-state) and the second portion of the load current (figure 15, part second current portion enter to 14 from Q2 in on-state) are configured to flow towards the negative power supply rail in parallel current paths (figure 15, part negative power supply rail N).
Regarding claim 11, Miyazaki and IGCM teach everything claimed as applied above (see claim 1). Further, Miyazaki discloses (see figures 1-27) the first terminal of the surge voltage limiting element (figure 15, part C2; upper terminal) is coupled directly to the second load path terminal of the low-side power transistor (figure 15, part Q2; lower terminal) and the second terminal of the surge voltage limiting element (figure 15, part C2; lower terminal) is coupled directly to the low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2).
Regarding claim 12, Miyazaki and IGCM teach everything claimed as applied above (see claim 1). Further, Miyazaki discloses (see figures 1-27) the surge voltage limiting element includes a capacitor (figure 15, part C2).
Regarding claim 13, Miyazaki and IGCM teach everything claimed as applied above (see claim 1). Further, Miyazaki discloses (see figures 1-27) a high-side region that operates in a first voltage domain (figures 1 and 15, part high-side region 11); and a low-side region that operates in a second voltage domain (figures 1 and 15, part lower-side region 12) lower than the first voltage domain (figures 1 and 15, part , wherein the low-side voltage source (figure 15, part 16) supplies power to the low-side region (figure 15, part lower-side region 12)(column 14; lines 12-13; a high-side drive circuit 11; A low-side drive circuit 12a; positive power source 15 and a negative power source 16).
Regarding claim 14, Miyazaki and IGCM teach everything claimed as applied above (see claim 1). Further, Miyazaki discloses (see figures 1-27) the surge voltage limiting element (figure 15, part C2), the high-side power transistor (figure 15, part Q1), and the low-side power transistor (figure 15, part Q2). However, Miyazaki does not expressly disclose the surge voltage limiting element, the high-side power transistor, and the low-side power transistor are integrated on the leadframe.
IGCM teaches (see figures 1-10) the thermistor (figures 2 and 9, part thermistor connected to VSS pin), the high-side power transistor (figures 2 and 9, part high-side power transistor connected between P[23] and U[22]), and the low-side power transistor (figures 2 and 9, part low-side power transistor connected between U[22] and N[19]) are integrated on the leadframe (figures 2 and 9, part leadframe that includes N[19] pin, P[23] pin, VSS pin and VDD pin). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power module of Miyazaki with the package features as taught by IGCM and obtain the surge voltage limiting element, the high-side power transistor, and the low-side power transistor are integrated on the leadframe, because it offers the chance for integrating various power and control components to increase reliability, optimize PCB size and system costs (page 3; Description Section).
(see figures 1-27) the low-side power transistor (figure 15, part Q2) is interposed between the surge voltage limiting element (figure 15, part C2) and the high-side power transistor (figure 15, part Q1).
Regarding claim 16, Miyazaki and IGCM teach everything claimed as applied above (see claim 1). Further, Miyazaki discloses (see figures 1-27) the gate driver (figure 15, part 12) and the surge voltage limiting element (figure 15, part C2). However, Miyazaki does not expressly disclose a printed circuit board (PCB) on which the gate driver IC is arranged and electrically coupled thereto, wherein the surge voltage limiting element is integrated on the PCB.
IGCM teaches (see figures 1-10) a printed circuit board (PCB) (figure 1, part PCB internally of package that includes pins) on which the gate driver IC is arranged and electrically coupled thereto (figures 2 and 9, part gate driver IC with outputs HO1, LO1, VDD[13] and VSS[16]), wherein the thermistor (figures 2 and 9, part thermistor connected to VSS pin) is integrated on the PCB (figure 1, part PCB internally of package that includes pins).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power module of Miyazaki with the package features as taught by IGCM and obtain a printed circuit board (PCB) on which the gate driver IC is arranged and electrically coupled thereto, wherein the surge voltage limiting element is integrated on the PCB, because it offers the chance for integrating various power and control components to increase reliability, optimize PCB size and system costs (page 3; Description Section).
Regarding claim 19, Miyazaki discloses (see figures 1-27) a power circuit (figure 15), comprising: a power module (figure 15, part power module , comprising: a high-side power transistor (figure 15, part Q1); a low-side power transistor (figure 15, part Q2) coupled to the high-side power transistor (figure 15, part Q1), the low-side power transistor (figure 15, part Q2) comprising a first load path terminal (figure 15, part Q2; upper terminal) through which a load current enters (figures 4C and 15, part load current represented by the path) the low-side power transistor (figure 15, part Q2) and a second load path terminal (figure 15, part Q2; lower terminal) through which the load current exits (figures 4C and 15, part load current represented by the path) the low-side power transistor (figure 15, part Q2); a gate driver integrated circuit (IC) (figure 15, part 11/12) configured to drive at least one of the high- side power transistor (figure 15, part Q1) and the low-side power transistor (figure 15, part Q2); a leadframe (figure 15, part leadframe of 12) having a low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2) (column 12, lines 43-45; the drive circuits 11 and 12 can be realized in the form of separate semiconductor integrated circuits; therefore it contain pins) configured to be coupled to a low-side voltage source (figure 15, part 16), and a further pin (figure 15, part right further pin of 12 wherein is connected upper terminal of C2) coupled to the second load path terminal of the low- side power transistor (figure 15, part Q2; lower terminal) and to a negative power supply rail (figure 15, part negative power supply rail N; through 14); a surge voltage limiting element (figure 15, part C2) coupled between the low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2) and the further pin (figure 15, part right further pin of 12 wherein is connected upper terminal of C2), wherein the surge voltage limiting (figure 15, part C2) provides a first current path for a first portion of the load current (figures 4C and 15, part first portion of load current enter to C2 from Q2 in on-state) that flows through the low-side power transistor (figure 15, part Q2), wherein the surge voltage limiting element (figure 15, part C2) comprises a first terminal (figure 15, part C2; upper terminal) coupled to the second load path terminal (figure 15, part Q2; lower terminal) and a second terminal (figure 15, part C2; lower terminal) coupled to the low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2), wherein the first load path terminal (figure 15, part C2; upper terminal) is configured to receive the load current (figures 4C and 15, part load current represented by the path) while the low-side power transistor is turned on (figure 15, part Q2; turned-on), and wherein, while the low-side power transistor is turned on (figure 15, part Q2; turned-on), the first terminal of the surge voltage limiting element (figure 15, part C2; upper terminal)  is configured to receive a first portion of the load current (figures 4C and 15, part first portion of load current enter to C2 from Q2 in on-state) from the second load path terminal (figure 15, part Q2; lower terminal) and the second terminal of the surge voltage limiting element (figure 15, part C2; lower terminal)  is configured to output the first portion of the load current (figures 4C and 15, part first portion of load current enter to C2 from Q2 in on-state) to the low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2); and an external circuit (figure 15, part 14) that is external to the power module (figure 15, part power module generated by Q1, Q2, 11, 12 and C2) and coupled to the further pin (figure 15, part right further pin of 12 wherein is connected upper terminal of C2), wherein the external circuit (figure 15, part  provides a second current path for a second portion of the load current (figure 15, part second portion of load current enter to 14 from Q2 in on-state)  that flows through the low-side power transistor (figure 15, part Q2 in on-state).
Miyazaki does not expressly disclose a module package, wherein the high-side power transistor, the low-side power transistor, the gate driver IC, the leadframe, and the surge voltage limiting element are encapsulated in the module package.
IGCM teaches (see figures 1-10) a module package (figures 1, 2 and 9, part module package), wherein the high-side power transistor (figures 2 and 9, part high-side power transistor connected between P[23] and U[22]), the low-side power transistor (figures 2 and 9, part low-side power transistor connected between U[22] and N[19]), the gate driver IC (figures 2 and 9, part gate driver IC with outputs HO1, LO1, VDD[13] and VSS[16]), the leadframe (figures 2 and 9, part leadframe that includes N[19] pin, P[23] pin, VSS pin and VDD pin), and the thermistor (figures 2 and 9, part thermistor connected to VSS pin) are encapsulated in the module package (figures 1, 2 and 9, part module package).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power module of Miyazaki with the package features as taught by IGCM and obtain a module package, wherein the high-side power transistor, the low-side power transistor, the gate driver IC, the leadframe, and the surge voltage limiting element are encapsulated in the module package, because it offers the chance for integrating various power and control components to increase reliability, optimize PCB size and system costs (page 3; Description Section).
Regarding claim 20, Miyazaki and IGCM teach everything claimed as applied above (see claim 19). Further, Miyazaki discloses (see figures 1-27) the first current path  and the second current path (figure 15, part second current path enter to 14 from Q2 in on-state) are parallel current paths interposed between the second load path terminal of the low-side power transistor (figure 15, part Q2; lower terminal) and the negative power supply rail (figure 15, part negative power supply rail N).
Regarding claim 21, Miyazaki and IGCM teach everything claimed as applied above (see claim 19). Further, Miyazaki discloses (see figures 1-27) the surge voltage limiting element includes a capacitor (figure 15, part C2).
Regarding claim 22, Miyazaki and IGCM teach everything claimed as applied above (see claim 19). Further, Miyazaki discloses (see figures 1-27) the first portion of the current (figure 15, part first portion of load current enter to C2 from Q2 in on-state) is configured to flow from the second terminal of the surge voltage limiting element (figure 15, part C2; lower terminal) to the low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2) and exit the power module (figure 15, part power module generated by Q1, Q2, 11, 12 and C2) from the low-side voltage pin (figure 15, part right low-side voltage pin of 12 wherein is connected lower terminal of C2).
Regarding claim 23, Miyazaki and IGCM teach everything claimed as applied above (see claim 19). Further, Miyazaki discloses (see figures 1-27) the first portion of the load current (figures 4C and 15, part first portion of load current enter to C2 from Q2 in on-state) is configured to flow through the surge voltage limiting element (figures 4C and 15, part C2) while the low-side power transistor is turned on (figures 4C and 15, part Q2 in on-state)
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 5,977,725), hereinafter Miyazaki, in view of, IGCM04G60GA Datasheet (IGCM04G60GA Datasheet, "CIPOS - Control Integrated Power System IGCM04G60GA", INFINEON TECHNOLOGIES AG, Vol 2 Issue 4, September 6, 2017, pgs. 1-17.), hereinafter IGCM, and further in view of Sicard et al. (US 9,590,618), hereinafter Sicard.
Regarding claim 17, Miyazaki and IGCM teach everything claimed as applied above (see claim 1). Further, Miyazaki discloses (see figures 1-27) the gate driver (figure 15, part 12) and the surge voltage limiting element (figure 15, part C2). However, Miyazaki does not expressly disclose a printed circuit board (PCB) on which the gate driver IC is arranged and electrically coupled thereto, wherein the surge voltage limiting element is integrated on the gate driver IC.
IGCM teaches (see figures 1-10) a printed circuit board (PCB) (figure 1, part PCB internally of package that includes pins) on which the gate driver IC is arranged and electrically coupled thereto (figures 2 and 9, part gate driver IC with outputs HO1, LO1, VDD[13] and VSS[16]), wherein the thermistor (figures 2 and 9, part thermistor connected to VSS pin) is integrated on the PCB (figure 1, part PCB internally of package that includes pins).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the power module of Miyazaki with the package features as taught by IGCM and obtain a printed circuit board (PCB) on which the gate driver IC is arranged and electrically coupled thereto, wherein the surge voltage limiting element is integrated on the PCB, because it offers the chance for integrating various power and control components to increase reliability, optimize PCB size and system costs (page 3; Description Section).
(see figures 1-9) the surge voltage limiting element (figure 2, part Z) is integrated on the gate driver IC (figure 2, part 10a) (column 9, lines 24-32; gate drive circuit 10a).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Miyazaki and IGCM with the integrated location features as taught by Sicard and obtain a printed circuit board (PCB) on which the gate driver IC is arranged and electrically coupled thereto, wherein the surge voltage limiting element is integrated on the gate driver IC, because it reduces more the space of the overall circuit with the integration of circuit stages. Additional, the application presented different modification in the location of the surge voltage limiting element (paragraph [0059]).
Regarding claim 18, Miyazaki, IGCM and Sicard teach everything claimed as applied above (see claim 17). Further, Miyazaki discloses (see figures 1-27) the gate driver IC (figure 15, part 12) is configured to drive the low-side power transistor (figure 15, part Q2).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	


	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839